 
Exhibit 10.3

   Trust Authorization  



TRUST CERTIFICATIONS. The undersigned, NL STRATEGIES, INC., MANAGING TRUSTEE OF
THE LIQUIDATING TRUST (Trustee) (NAME AND Address of Trustee), certify that: the
undersigned is/are the current Trustee(s), designated to act on behalf of MACC
PEI LIQUIDATING TRUST  (Name of Trust) dated  09-19-2011 and amendments, if any,
dated         , Taxpayer Identification Number 45-6510799 (Trust), The Grantors
of the Trust are.The beneficiaries of this Trust are (check one)


ýnamed in the Trust Documentation on file ¨ are as follows:


ýRevocable  ¨ Irrevocable trust. Trust property should be titled as Trustee is
authorized and directed to execute an original or a copy of this Authorization
to Financial Institution, and anyone else requiring a copy.  This Trust is duly
organized, validly existing and in good standing under the laws of, and is duly
qualified, validly existing and in good standing in all jurisdictions where
Trust operates or owns or leases property. Trust has the power and authority to
provide this Authorization, to confer the powers granted in this Authorization
and to carry on Trust’s activities as now being conducted.  If Trustee is unable
or unwilling to serve as Trustee, then any of the following (in the order
indicated)  may serve as a successor trustee  and will become the Trustee on
providing  Financial Institution with  properly  authenticated signature or
facsimile signature on documentation that is satisfactory to Financial
Institution.


______________________________________                            ______________________________________________                                                      
Name and Address of 1st Successor
Trustee                                     Name and Address of 2nd Successor
Trustee


GENERAL AUTHORIZATIONS.  I certify Trust authorizes and agrees that: FARMERS &
MERCHANTS, SAVINGS BANK (Financial Institution) is designated to provide Trust
the financial accommodations indicated in this Authorization, subject to the
Financial Institution’s rules from time to time.
SPECIFIC AUTHORIZATIONS.  Trustee is authorized to act on behalf of Trust in
fulfilling the purposes of this Authorization:


Individual’s Name, Title, & if
applicable,                                                                                                Signature
or Facsimile Signature
 
Representative Entity’s Name and Relationship to Trust


 
(a)  NL STRATEGIES, INC., MANAGING TRUSTEE BY: KEVIN J.GADAWSKI           /s/
Kevin J. Gadawski                 
 
(b)   _______________________________________________________                    ____________________________________________________                                                         


(c)    _______________________________________________________                   ____________________________________________________                                                    


(d)    _______________________________________________________                                           ______________________________________________________                  


Trust has adopted any facsimile signatures indicated above. Financial
Institution may rely on those facsimile signatures that  resemble the specimens
within this Authorization or the specimens that Trust periodically  files
with  Financial Institution, regardless of by whom  or by what  means the
signatures  were affixed.


Trust authorizes and directs the designated Trustee to act, as indicated, on
Trust’s behalf to: (Indicate a, b, c and/or d to exercise each specific power):


     a   
Open or close any share or deposit accounts in Trust’s name, including, without
limitation, accounts such as share draft, checking, savings, certificates of
deposit or term share accounts, escrow, demand deposit, reserve, and overdraft
line-of-credit accounts. Number of signatures required  1

     a   
Enter  into  and execute any preauthorized electronic transfer agreements for
automatic withdrawals, deposits or transfers initiated through an electronic ATM
or point-of-sale terminal, telephone, computer or magnetic tape using  an access
device like an ATM or debit card, a code or other  similar  means. 1
Number of signatures required 1

      a   
 
Enter into and execute commercial wire transfer agreements that authorize
transfers by telephone or other communication systems through the network chosen
by Financial Institution. Number of signatures required 1

      a   
Endorse for cash, deposit, negotiation, collection or discount by Financial
Institution any and all checks, drafts, certificates of deposit and other
instruments or orders for the payment of money owned or held by Trust. Number of
signatures required 1

      a   
Sign checks or orders for the payment of money, withdraw or transfer funds on
deposit with Financial Institution. If Trust authorizes and Financial
Institution accepts this power with a multiple signature1

 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
limitation, Trust agrees to waive the  multiple signatures requirement
for  any  withdrawal in a format that  does not allow Financial Institution an
opportunity to examine signatures. Number  of  signatures required 1

      a   
Enter  into  and execute a written night depository agreement, a
lock-box  agreement or a safe deposit box  lease agreement. Number
of  signatures required

      a   
Borrow money  or obtain other  credit or financial accommodation from  Financial
Institution on behalf  of  and in the  name  of Trust  on
the  terms  agreed  to  with Financial Institution. The designated Trustee
may  execute and endorse promissory notes, acceptances or other  evidences
of  indebtedness. 0 If  checked, the  maximum outstanding credit limit for  all
this  credit and financial accommodation to Trust  from Financial Institution
must not  exceed $

 
Number of  signatures required 1



      a   
Grant a security interest, lien or other encumbrance to  Financial Institution
in any or all real or personal property that  Trust  now  owns or may acquire in
the  future for  the payment or performance of:

  ¨Specific Debts.  The  debts,  liabilities and obligations, and
their  renewals,
    extensions, refinancing and modifications, evidenced by (describe):


  xAll Debts.  All debts, liabilities and obligations of  every  type  and
description owed now  or in the  future by Trust  to Financial Institution.
     Number of signatures required 1
 
N/A      KJG   Guaranty the payment and performance of debts, liabilities and
obligations owed to Financial Institution or its successors and assigns by


(Borrower):


 
¨Specific Debts.  The  debts,  liabilities and obligations, and
their  renewals,  extensions, refinancing and modifications, evidenced by
(describe):

 
¨All Debts. All debts, liabilities and obligations, and  their  renewals,
extensions, refinancing and modifications, that  Borrower owes  now  or in
the  future to Financial Institution, to  the  extent allowed by law.

           Number  of  signatures required

       a   
The designated Trustee may  also  grant  a security interest, lien or
other  encumbrance to Financial Institution  in any or all real or personal
property that  Trust  now  owns or may  acquire  in the  future
for  the  payment or performance of  this guaranty.
Number of  signatures required 1

       a   
Receive  and acknowledge receipt for  funds,  whether payable to the
order  of  Trust or Trustee, without additional certification as to  the  use
of  the proceeds.
Number of  signatures required 1

       a   
Periodically amend, restructure, renew, extend, modify, substitute or terminate
any agreements or arrangements with Financial Institution that relate to this
Authorization.

      a     
Number of  signatures required 1
Execute other agreements that Financial Institution may require, and perform or
cause to be performed anyfurther action necessary to carry out the purposes of
this Authorization.
Number of signatures required

           
Other (specify):
Number of signatures required

       
ADDITIONAL TRUST CERTIFICATIONS.  Financial Institution can  determine whether a
Trustee is unable or unwilling to  serve  as Trustee for  this  Authorization by
relying on any of  the  following: (a) a certified death certificate of Trustee;
(b) a writing signed  by  Trustee or Trustee’s attorney in fact, conservator or
guardian stating that Trustee is unable or unwilling to  act  as Trustee; or (c)
a writing signed  by a licensed physician stating that Trustee is unable to act
as Trustee.
Trust has the power and authority to adopt and provide this Authorization and to
confer the powers granted in this  Authorization; the designated Trustee has
the  power and authority to exercise the actions specified in this
Authorization; and Trust properly adopted these authorizations and appointed the
Trustees to act on its behalf. Except as specifically disclosed in this
Authorization, transactions entered into under this Authorization require no
consent or action by any person other  than  the Trustee. I certify that Trust
authorizes and agrees to indemnify Financial Institution for any amounts that
Financial Institution pays  in any proceeding about the disbursement of Trust
account funds to me or as I otherwise direct. I agree to reimburse Financial
Institution for any transfers made at my direction, in whatever capacity or
name, that are subsequently determined to be improper or unauthorized by this
Trust. Trust will indemnify and I will reimburse Financial Institution for any
damages Financial Institution has paid or owes other claimants on Trust account
funds, and attorneys’ fees and costs Financial Institution incurred to  resolve
any proceeding about  the  disbursement of Trust account funds. I certify that
Trust agrees that Financial Institution is not acting as Trustee for the Trust.
Financial Institution has assumed no obligation, other than that imposed by law,
to  assure  that Trust assets are properly applied when paid to me or properly
delivered at my direction.  At Financial Institution’s  request, I will provide
Financial Institution with a copy of the Trust documentation and Financial
Institution may retain this copy. Financial

 
 

--------------------------------------------------------------------------------

 

Institution’s retention of  Trust  documentation is not a representation as to
the Trust’s legality nor does Financial Institution  assume  any obligation to
monitor or enforce the  Trust’s terms.
ADDITIONAL GENERAL AUTHORIZATIONS.  All prior transactions obligating Trust to
Financial Institution by or on behalf of Trust are ratified by execution of this
Authorization. Any Trustee, while acting on behalf of Trust, is authorized,
subject to any expressed restrictions, to make all other arrangements with
Financial Institution which are necessary for the effective exercise of the
powers indicated within this Authorization. The signatures of the Trustees are
conclusive evidence of their authority to act on behalf of Trust. Unless
otherwise agreed to in writing, this Authorization replaces any earlier related
Authorization and will remain effective until Financial Institution receives and
records an express written notice of its revocation, modification or
replacement. Any revocation, modification or replacement of this Authorization
must be accompanied by documentation, satisfactory to Financial Institution,
establishing the authority for  the change. Trust agrees not to combine proceeds
from collateral securing any debts owed  to Financial Institution with unrelated
funds.
INTERPRETATION. Whenever used, the singular includes the plural and the plural
includes the singular. The section headings are for convenience only and are not
to be used  to interpret or define the terms of this Authorization.


SIGNATURES. By signing, Trustee certifies and agrees  to the terms contained in
this  Authorization (including these  on page  3) on behalf  of  Trust on
11-07-2011  Trustee certifies that the Trust has not been revoked, modified, or
amended  in any manner  that would cause  the representations contained in this
Authorization to be incorrect. Trustee also acknowledges receipt of a copy  of
this Authorization.


Pennsylvania. The designation of a Trustee does not create a power of attorney;
therefore, Trustees are not subject to the  provisions of 20 Pa.C.S.A. Section
5601 et seq. (Chapter 56; Decedents, Estates and Fiduciaries Code) unless
subject to 20 Pa.C.S.A. through a separate  power of attorney. Any provision
that assigns Financial Institution rights to act on behalf of any person or
entity is not subject to the provisions of  20 Pa.C.S.A. Section 5601 et seq. (
Chapter 56; Decedents, Estates and Fiduciaries Code).


TRUSTEE:


 

By: /s/ Kevin J. Gadawski, President  By:       Trustee’s Name NL STRATEGIES,
INC., MANAGING TRUSTEE   Trustee’s Name             By:    By:       Trustee's
Name   Trustee's Name  

 
FOR FINANCIAL INSTITUTION USE ONLY
Acct/Loan
#                                                                                                 Authorization
and agreement completed and effective
            By   RWJ
For the financial Institution.
 




